DETAILED ACTION
	This Office Action is in response to the amendment filed on November 15, 2021. Claims 1 - 20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on November 15, 2021 has been entered and considered by the examiner. Based on the amendments to the claims to overcome the rejections under 35 U.S.C. 112, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 11: The prior art of Bertoncello et al. (“Geostatistics on Stratigraphic Grids”) discloses direct mapping between spacing providing one to one relationship between grid cells of a physical space and Cartesian grid, with simulation performed on the Cartesian grid, Mirowski et al. (U.S. Patent 7,630,517 B2) discloses affinity maps also referred to as similarity maps, Williams (U.S. PG Pub 2012/0215628 A1) discloses multi basin maps providing location of wells located on geographic maps, along with chronostratigraphic modeling using spatial coordinates and tagging data points in a same location set with an age correlation attribute, Hoegerl et al. (U.S. PG Pub 2017/0227451 A1) discloses multiple basin level subsurface maps merged to produce a 3D subsurface model, Burmester et al. (U.S. PG Pub 2015/0241591 A1) discloses a neural network map for image based facies analysis of stratigraphic interpretations across multiple wells, with stratigraphic interpretations and sediment dispersal analysis for multiple well correlation panels showing a correlation of marker beds across multiple wells, with Michelena et al. (“Similarity Analysis: A New Tool to Summarize Seismic Attributes Information”) discloses Grant et al. (U.S. PG Pub 2018/0225778 A1) adds correlating well tops by using a 2D map of an area as well as using a search parameter for neighbor wells, and eliminating wellbores outside of a radius.
While the prior art of record discloses their respective teachings, none of the references taken either alone or in combination with the prior art of record discloses for claim 1: a system for correlating multiple wells, and for claim 11: a method for correlating multiple wells, comprising:
“generate similarity maps for the wells based on comparison of the subsurface configuration of the wells with the simulated subsurface configuration of the simulated subsurface region, individual similarity maps characterizing extent of similarity between individual ones of the wells and different locations within the simulated subsurface region, wherein the individual similarity maps characterizing the extent of similarity between the individual ones of the wells and the different locations within the simulated subsurface region includes the individual similarity maps including similarity measures or similarity scores to indicate quantity and/or quality of matching between the individual ones of the wells and the different locations within the simulated subsurface region, the similarity maps including a first similarity map for the first well and a second similarity map for the second well, and
identify one or more groupings of matched simulated wells within the simulated subsurface region based on the similarity maps and the spatial arrangement of the wells, individual groupings including a matched simulated well for individual ones of the wells, wherein the one or more groupings of matched simulated wells include a first grouping of matched simulated wells, the first grouping of matched simulated wells including the first simulated well matched to the first well and the second simulated well matched to the second well”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
December 10, 2021